


Exhibit 10.23

        PRACTICEWORKS, INC.

2000 Stock Option Plan
Stock Grant Certificate (Deferred Compensation)

PracticeWorks, Inc., a Delaware corporation (the "Company"), hereby grants to
the recipient named below ("Recipient" or "you") the right to receive (this
"Deferred Stock Grant") the total number of shares shown below of Common Stock
of the Company ("Shares"), subject to all of the terms and conditions on the
reverse side of this Stock Grant Certificate and the PracticeWorks, Inc. 2000
Stock Option Plan (the "Plan"). Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to them in the Plan. The
terms and conditions set forth on the reverse side hereof and the terms and
conditions of the Plan are incorporated herein by reference. This certificate is
a Stock Grant Certificate as contemplated in the Plan.

Shares Subject to Deferred Stock Grant:        52,306

Vesting:

Shares subject to issuance under this Deferred Stock Grant shall be issued
according to the vesting and rights deferral schedule described in Section 2 on
the reverse of this Stock Grant Certificate.

IN WITNESS WHEREOF, this Stock Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.

PracticeWorks, Inc.

By:

/s/ Lesley Dresch

Grant Date:        October 4, 2001

By acceptance of this Stock Grant Certificate, Recipient acknowledges receipt of
a copy of the Plan, represents that Recipient has read and understands the terms
and provisions of the Plan, and accepts this Deferred Stock Grant subject to all
the terms and conditions of the Plan and this Stock Grant Certificate. Recipient
acknowledges that there may be adverse tax consequences upon issuance of the
Shares under this Deferred Stock Grant or disposition of the Shares after
issuance, and that Recipient should consult a tax adviser prior to receipt or
disposition.

Richard E. Perlman              

1. Vesting and Issuance of Shares. Subject to the terms of the Plan and this
Stock Grant Certificate, at the Issuance Date (defined below) you shall be
entitled to receive the total number of Shares (whole Shares only) for which a
Deferred Stock Grant was made to you, provided, however, that you will not be
entitled to receive any Shares on the Issuance Date unless a Vesting Event has
occurred with respect to such Shares.

Events, on the date of which irrevocable deferred entitlement to be issued some
or all of the Shares occurs, ("Vesting Events") and the number of shares which
vest on such date, are as follows:

Ten percent (10%) of the Shares vest on October 4 in each of the consecutive ten
years beginning with the year 2002 (unless all Shares are earlier vested).

All Shares not yet vested shall vest immediately prior to (i) a change of
control of the Company, as defined in the Plan; (ii) termination of the
Recipient's employment with the Company by the Company without cause ("cause"
shall be as defined in Recipient's then-current or, if, no current, then last
written employment agreement with the Company), (iii) termination of the
Recipient's employment with the Company because of disability (as determined by
the Company's Board of Directors in its sole, but reasonable discretion), and
(iv) Recipient's death.

--------------------------------------------------------------------------------


All Shares not yet vested shall vest immediately prior to termination of the
Recipient's employment with the Company for any reason, whether termination is
initiated by the Recipient or by the Company, if such termination occurs at a
time that does not fall within the term of employment under a valid written
employment agreement between the Recipient and the Company (including any
renewal term provided for therein).

Except as provided above, the right to receive Shares that have not vested as of
the date Recipient's employment with the Company terminates, including, for
example, termination for cause or voluntary termination by Recipient during the
term of a valid written employment agreement, shall expire as of the time of
such termination.

The "Issuance Date" shall mean the first day following the day Recipient's
employment with the Company terminates.

The "Company", as used herein, shall include any parent or subsidiary, and
"employment with the Company", as used herein, shall not be considered
terminated because of a change of employer within the definition of the
"Company" or because of any momentary period of non-employment by the Company
occurring in connection with a transfer of employment within the Company.

2. Issuance of Shares; Delay. Except as provided hereunder, on or as of the
Issuance Date, the Company shall cause the Shares issuable to you to be issued
in your name or in the name of your legal representative without the receipt of
any additional consideration from you. You shall not be considered a stockholder
with respect to the Shares to be issued for purposes of voting or any other
purpose, until such time as the Shares have been issued as noted on the books of
the Company, except that on and after the Issuance Date you shall be considered
to own the Shares issuable on the Issuance Date for all purposes related to
mergers, liquidations and sales of the Company and any distribution,
recapitalization or reorganization. The Company may delay issuing the Shares
until some time after the Issuance Date if necessary for the Company to be in
compliance, in connection with such issuance, with the Securities Act of 1933
and all applicable state securities laws, as they are in effect on the Issuance
Date, and the requirements of any stock exchange or national market system on
which the Company's Common Stock may be listed. You understand that the Company
is under no obligation to you to register, qualify or list the Shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance. The Company will not delay issuance longer
than reasonably necessary, and it will use its best efforts on or after the
Issuance Date promptly to issue one or more certificates representing the
Shares.

3. Withholding. Prior to the issuance of Shares, you must pay, or make adequate
provision for payment of, any applicable federal or state withholding
obligations of the Company. You may seek to provide for payment of any required
tax withholding upon issuance by requesting that the Company retain Shares with
a Fair Market Value equal to the minimum amount required to be withheld. If the
Company agrees to do this, then the Company shall issue the net number of Shares
to you by deducting the Shares retained from the Shares issuable hereunder.

4. Unfunded Nature of Benefit; Dividends. The Company's obligation to issue
Shares under this Deferred Stock Grant is an unfunded promise. The Company does
not guarantee the value of the Shares at issuance. If the Company declares a
dividend on its Common Stock payable in cash or in anything of value other than
cash and other than another security of the Company that is included as an
adjustment to the Shares under paragraph 5, then the amount of cash that would
have been paid as a dividend on the Shares, or the amount of fair value of any
non-cash dividend, shall become an unfunded obligation to pay deferred cash
compensation in that amount to the Recipient on the Issuance Date with respect
to the vested Shares on such date.

5. Adjustments to Shares. In the event the Company issues a stock dividend, or
effects a stock split or combination of outstanding shares of Common Stock, or
reclassifies the Common Stock, or carries out any other change in capital
structure that affects the Common Stock, then the number and class of the
securities subject to this Stock Grant Certificate shall be appropriately
adjusted to fairly reflect such change.

--------------------------------------------------------------------------------


6. Non-transferability of Rights. You may not transfer this Deferred Stock Grant
or any interest in it in any manner, other than by your will or by the laws of
descent and distribution. The terms of this Deferred Stock Grant shall be
binding upon your executor, administrators, successors and assigns.

7. Tax Consequences. You understand that this Deferred Stock Grant, and the sale
of Shares obtained hereunder, may have tax implications that could result in
adverse tax consequences to you. You represent that you have consulted with, or
will consult with, your tax advisor; you further acknowledge that you are not
relying on the Company for any tax, financial or legal advice; and you
specifically understand that no representations are made as to any particular
tax treatment with respect to the Deferred Stock Grant or the Shares issuable
thereunder.

8. Interpretation. Any dispute regarding the interpretation of this Stock Grant
Certificate shall be submitted to the Board or the Plan administrator, which
shall review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or the Plan administrator shall be final and binding on the
Company and you.

9. Entire Agreement and Other Matters. The Plan is incorporated herein by this
reference. You acknowledge and agree that the granting of this Deferred Stock
Grant constitutes a full accord, satisfaction and release of all obligations or
commitments made to you by the Company or any of its officers, directors,
shareholders or affiliates with respect to the issuance of these securities, or
rights to receive the securities covered by this Stock Grant Certificate, of the
Company or any of its affiliates. This Stock Grant Certificate and the Plan
constitute the entire agreement of the Company and you with respect to the
shares of Common Stock covered, and supersede all prior undertakings and
agreements with respect to the subject matter hereof. This Stock Grant
Certificate shall be construed, administered and enforced according to the laws
of the State of Georgia. YOUR ACCEPTANCE OF THIS STOCK GRANT CERTIFICATE SHALL
CONSTITUTE YOUR AGREEMENT HERETO WITHOUT YOUR DELIVERY OF A SIGNED COPY TO THE
COMPANY.

Schedule of Recipients

The following recipients received stock grants:

RECIPIENT


--------------------------------------------------------------------------------

  DATE OF GRANT

--------------------------------------------------------------------------------

  NUMBER OF SHARES

--------------------------------------------------------------------------------

Richard E. Perlman   October 4, 2001   52,306 James K. Price   October 4, 2001  
52,331 James A. Cochran   October 4, 2001   35,646

--------------------------------------------------------------------------------
